DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference 50 is pointing at the incorrect location in figures 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2014/0360514 A1).
In regard to claim 1, Zhu discloses an atomizing assembly, comprising:
a housing 201 including a liquid storage chamber 500 and an airflow channel 300, the liquid storage chamber 500 being configured to store liquid;
an atomizing base 205 and 310 fixed to the housing 201 and configured to seal the liquid storage chamber 500, the atomizing base 205, 310 including a liquid inlet 206 in communication with the liquid storage chamber 500;
an atomizing element 304, 305 disposed in the atomizing base 205, 310 and configured to atomize the liquid flowing into the atomizing element through the liquid inlet 206; and
a sealing member 405 movably disposed on the atomizing base 205, 310 and configured to seal or unseal the liquid inlet 206.

	In regard to claim 12, Zhu discloses the atomizing element comprises a liquid guiding member 304 configured to absorb the liquid flowing through the liquid inlet 206 and a heating element 305 configured to heat the liquid.

	In regard to claim 19, Zhu discloses an electronic atomizing device, comprising an atomizing assembly, wherein the atomizing assembly comprising:
a housing 201 including a liquid storage chamber 500 and an airflow channel 300, the liquid storage chamber 500 being configured to store liquid;

an atomizing element 304, 305 disposed in the atomizing base 205, 310 and configured to atomize the liquid flowing into the atomizing element through the liquid inlet 206;
a sealing member 405 movably disposed on the atomizing base 205, 310 and configured to seal or unseal the liquid inlet 206; and 
a power supply assembly (lines 1 and 2 of para. [0042]) connected to the housing 201 and electrically coupled to the atomizing element.

Claim(s) 1, 8, 12, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0199631 A1).
In regard to claim 1, Chen et al. discloses an atomizing assembly, comprising:
a housing 100 including a liquid storage chamber 101 and an airflow channel 405, the liquid storage chamber 101 being configured to store liquid;
an atomizing base 300 fixed to the housing 100 and configured to seal the liquid storage chamber 101, the atomizing base 300 including a liquid inlet 202 in communication with the liquid storage chamber 101;
an atomizing element 203 disposed in the atomizing base 300 and configured to atomize the liquid flowing into the atomizing element through the liquid inlet 202; and
a sealing member 103 movably disposed on the atomizing base 300 and configured to seal or unseal the liquid inlet 202.

In regard to claim 8, Chen et al. discloses an air-permeable liquid absorbing member 204 disposed between the atomizing base 300 and the atomizing element 200 and sleeved on the atomizing element 203.

In regard to claim 12, Chen et al. discloses the atomizing element 203 comprises a liquid guiding member 204 configured to absorb the liquid flowing through the liquid inlet 202 and a heating element 203 configured to heat the liquid.

In regard to claim 19, Chen et al. discloses an electronic atomizing device, comprising an atomizing assembly, wherein the atomizing assembly comprising:
a housing 100 including a liquid storage chamber 101 and an airflow channel 405, the liquid storage chamber 101 being configured to store liquid;
an atomizing base 300 fixed to the housing 100 and configured to seal the liquid storage chamber 101, the atomizing base 300 including a liquid inlet 202 in communication with the liquid storage chamber 101;
an atomizing element 200 disposed in the atomizing base 300 and configured to atomize the liquid flowing into the atomizing element through the liquid inlet 202; and
a sealing member 103 movably disposed on the atomizing base 300 and configured to seal or unseal the liquid inlet 202; and 
a power supply assembly (lines 9-13 of para. [0047]) connected to the housing 100 and electrically coupled to the atomizing element.
Allowable Subject Matter
Claims 2-7, 9-11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 2, the prior art fails to provide, teach or suggest the atomizing base includes a sliding slot, the liquid inlet is located at a bottom of the sliding slot, and the sealing member is within the sliding slot. In regard to claim 9, the prior art fails to provide, teach or suggest the air-permeable liquid absorbing member comprises a substrate and a plurality of side walls extending from a periphery of the substrate, the plurality of side walls and the substrate cooperatively forms a mounting cavity, and at least a portion of the atomizing element is received in the mounting cavity. In regard to claim 13, the prior art fails to provide, teach or suggest the liquid guiding member comprises a body and two flanges located on both ends of the body, the heating element is disposed on the body and has two ends extending out of the flanges, respectively.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





Tdt
2/19/2022

/THO D TA/Primary Examiner, Art Unit 2831